            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE VIDAL CARCAMO,                 :
    Petitioner                      :
                                    :           No. 1:18-cv-1682
     v.                             :
                                    :           (Judge Rambo)
WARDEN CLAIR DOLL,                  :
   Respondent                       :

                               ORDER

     AND NOW, this 3rd day of April 2019, upon consideration of Petitioner Jose

Vidal Carcamo’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241 (Doc. No. 1), and for the reasons set forth in in the accompanying

Memorandum, IT IS ORDERED THAT:

     1. The Clerk of Court is directed to substitute Warden Clair Doll as the
        Respondent in this matter;

     2. The Petition for Writ of Habeas Corpus (Doc. No. 1), is GRANTED to the
        extent Carcamo seeks an individualized bond hearing before an
        immigration judge to review his continued detention pursuant to 8 U.S.C.
        § 1231;

     3. Within twenty-one (21) days of this Order, Carcamo shall be afforded an
        individualized bond hearing before an immigration judge; and

     4. The Clerk of Court is directed to CLOSE this matter.


                                             s/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge
